SO ORDERED.

DONE and SIGNED June 2, 2021.




                                      ________________________________________
                                      JOHN S. HODGE
                                      UNITED STATES BANKRUPTCY JUDGE



                    UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF LOUISIANA
                            MONROE DIVISION

IN RE:                                 §                    Case Number: 20-30681
                                       §
Karcredit, L.L.C.                      §                    Chapter 7
 Debtor                                §
______________________________________ §
Cross Keys Bank                        §
      Plaintiff                        §                    Adversary Proceeding
                                       §
vs.                                    §                    Case No. 20AP-03011
                                       §
Ronnie D. Ward, et al                  §
      Defendants
                                    Order

      On June 2, 2021, this court held a hearing on its own motion (docket no. 222)
pursuant to Fed. R. Bankr. P. 7016(b) to decide whether to hear and determine the
proceeding, issue proposed findings of fact and conclusions of law, or take some
other action. For reasons stated in the Memorandum Ruling,

      IT IS ORDERED that this court will hear and determine this proceeding
and enter a final judgment upon its disposition, as authorized by 28 U.S.C. § 157
and Fed. R. Bankr. P. 7016(b)(1).
                                        ###




  20-03011 - #224 File 06/02/21 Enter 06/02/21 16:02:17 Main Document Pg 1 of 1
